DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 01/04/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter, AAPA), in view of Wu et al (US Patent No. 10475794) .


 	With respect to claim 1, AAPA discloses an integrated assembly (Fig.5A), comprising:
a silicon-containing first material (23,Fig.5A); a second material proximate the silicon-containing first material (34,Fig.5A); and a conductive barrier material (25,Fig.5A) between the silicon-containing first material and the second material and being configured to block silicon migration from the silicon-containing first material to the second material (Fig.5A). AAPA discloses that conductive barrier material is made of WSi (Para 23). However, AAPA does not explicitly disclose  the conductive barrier material comprising one or more metals in combination with one or more nonmetals selected from the group consisting of nitrogen, boron and carbon. On the other hand, Wu et al discloses that WN and Wsi are interchangeable (Col 3). It would have been obvious to one of ordinary skill in the art at the time of invention to modify AAPA according to the teachings of Wu et al such that the barrier layer is made from WN instead of Wsi, because they are interchangeable.

 	With respect to claim 2, the arts cited above do not explicitly disclose the conductive barrier material has a thickness between the first and second materials of at least about 5 nm. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



 	With respect to claim 3, the arts cited above do not explicitly disclose the conductive barrier material has a thickness between the first and second materials of at least about 100 nm. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


 	With respect to claim 4, the arts cited above do not explicitly disclose the conductive barrier material has a thickness between the first and second materials which is within a range of from at least about 5 nm to at least about 1000 nm. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 5, Wu et al discloses wherein said one or more metals comprise one or more of Al, Co, Mo, Ni, Ru, Ta, Ti and W (Col 3).

 	With respect to claim 6, AAPA discloses wherein the second material consists essentially of one or more of Co, Ni, Mo, Ta, Ti, Ru and W (Para 31).

 	With respect to claim 7,AAPA discloses wherein the second material consists essentially of W (Para 31).

With respect to claim 8, the arts cited above do not explicitly disclose wherein a

total concentration of said one or more nonmetals within the conductive barrier material is at least about 20 at%. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 	With respect to claim 9, the arts cited above do not explicitly disclose wherein a total concentration of said one or more nonmetals within the conductive barrier material is within a range of from about 20 at% to about 70 at%. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 10, Wu et al discloses wherein the one or more nonmetals include the nitrogen (Col 3).

 	With respect to claim 11, Wu et al discloses wherein the conductive barrier material comprises one or both of TiN and WN (Col 3), where the chemical formulas indicate primary constituents rather than specific stoichiometries (col 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/Examiner, Art Unit 2895